NO. 07-02-0322-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                   JANUARY 5, 2004

                         ______________________________


                               H. V. DAVIS, APPELLANT

                                           V.

                    FEDERAL LAND BANK OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B-29425-9709; HONORABLE ED SELF, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      On July 22, 2002, a copy of a Notice of Appeal from a Judgment in Cause No. B-

29425-9709 in the 242nd District Court of Hale County, Texas, was filed with the clerk of

this court. The Judgment was signed on April 19, 2002.
       On August 21, 2002, the trial court clerk’s record was filed with the clerk of this

court. On August 18, 2003, the reporter’s record was filed with the clerk of this court.


       By letter dated December 11, 2003, counsel for appellant was advised that

appellant’s brief had not been filed and that unless a motion for extension of time to file the

brief was received within ten days, the appeal would be subject to dismissal. No response

has been received to the letter of December 11, 2003. Neither appellant’s brief nor a

motion to extend time for filing the brief have been filed.


       This appeal is dismissed. TEX . R. APP . P. 38.8(a)(1). Costs are taxed to appellant.

TEX . R. APP . P. 43.4.




                                                                 Per Curiam




                                              2
3